936 So.2d 1248 (2006)
CITY OF LAFAYETTE
v.
Joseph Gary AMOS.
No. 2005-K-1926.
Supreme Court of Louisiana.
September 1, 2006.
*1249 PER CURIAM.
Granted. The motion to dismiss is denied, the court of appeal's decision is reversed, and defendant's conviction and sentence for remaining on property after being forbidden, a violation of Lafayette City Ordinance, Section 62-80, are reinstated. Defendant was not arrested because of his presence on the public street but rather because of his attempts to remain on the club's property by constantly roaming from the street back to the club following his removal from the establishment and the officers' repeated requests that he leave the area. See State v. Brooks, 99-0395, p. 5 (La.App. 3d Cir.12/22/99), 755 So.2d 311, 313-314, writ denied, 00-1764 (La.6/1/01), 793 So.2d 178 (defendant could be arrested on public sidewalk for remaining after being forbidden, as he was arrested because of his attempts to enter the nightclub, including arguing with owner, after he was refused admission by the owner and told to leave by the security officer).